 


109 HRES 752 : Requesting the President to transmit to the House of Representatives not later than 14 days after the date of adoption of this resolution documents in the possession of the President relating to the receipt and consideration by the Executive Office of the President of any information concerning the variation between the version of S. 1932, the Deficit Reduction Act of 2005, that the House of Representatives passed on February 1, 2006, and the version of the bill that the President signed on February 8, 2006.
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 172 
109th CONGRESS 
2d Session 
H. RES. 752 
[Report No. 109–457] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Waxman (for himself, Mr. Lantos, Mr. Owens, Mrs. Maloney, Mr. Cummings, Mr. Kucinich, Ms. Norton, Mr. Sanders, Mr. Van Hollen, Ms. Watson, and Mr. Clay) submitted the following resolution; which was referred to the Committee on Government Reform 
 

May 9, 2006
Additional sponsor: Mr. Davis of Illinois

 
May 9, 2006 
Reported adversely from the Committee on Government Reform, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President to transmit to the House of Representatives not later than 14 days after the date of adoption of this resolution documents in the possession of the President relating to the receipt and consideration by the Executive Office of the President of any information concerning the variation between the version of S. 1932, the Deficit Reduction Act of 2005, that the House of Representatives passed on February 1, 2006, and the version of the bill that the President signed on February 8, 2006. 
 
 
That the President is requested to transmit to the House of Representatives not later than 14 days after the date of adoption of this resolution, all documents, including telephone and electronic mail records, logs and calendars, and records of internal discussions in the possession of the President relating to the receipt and consideration by the Executive Office of the President of any information concerning the variation between the version of S. 1932, the Deficit Reduction Act of 2005, that the House of Representatives passed on February 1, 2006, and the version of the bill that the President signed on February 8, 2006. 
 
 
May 9, 2006 
Reported adversely from the Committee on Government Reform, referred to the House Calendar, and ordered to be printed 
